NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

       GERARDO EDMUNDO ANDRADA-PASTRANO, Petitioner.

                          No. 1 CA-CR 16-0565 PRPC
                                 FILED 9-5-2017


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1991-007525
                     The Honorable Rosa Mroz, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Gerardo Edmundo Andrada-Pastrano, Mesa
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen issued the decision of the court, in which
Judge Michael J. Brown and Judge Jennifer B. Campbell joined.
                     STATE v. ANDRADA-PASTRANO
                          Decision of the Court

J O H N S E N, Judge:

¶1           Gerardo Edmundo Andrada-Pastrano petitions this court for
review from the dismissal of his sixth petition for post-conviction relief. We
have considered the petition for review and, for the reasons stated, grant
review and deny relief.

¶2            In November 1992, Andrada-Pastrano pled no contest to
attempted sexual abuse, a Class 4 felony and dangerous crime against
children. The parties stipulated to a seven-year term of probation with six
months' incarceration. The superior court accepted the plea agreement and
imposed seven years' probation, with four months' incarceration.
Andrada-Pastrano did not file a notice of post-conviction relief (PCR), and
his conviction and the resulting term of probation became final March 8,
1993. See Ariz. R. Crim. P. 32.4(a); State v. Febles, 210 Ariz. 589, 592, ¶ 9 (App.
2005).

¶3            Since that time, Andrada-Pastrano has filed several post-
conviction proceedings.1 In his latest PCR, Andrada-Pastrano alleges
claims he has made before, namely, newly discovered evidence, ineffective
assistance of counsel, actual innocence, and prosecutorial misconduct,
including Brady violations. The essence of his claims is that the State
withheld evidence, including medical records and police reports, that cast
doubt on the victim's credibility. After addressing each claim, the superior
court summarily dismissed the proceeding. This petition for review
followed.

¶4             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). Andrada-Pastrano has not
shown any abuse of discretion or error of law.

¶5            In his petition for review, Andrada-Pastrano argues the State
misrepresented the origin of medical records or medical evidence obtained
by subpoena during his prosecution. He also argues that the medical
evidence would have supported his contention that the victim in his case
had falsely accused another man of rape. As noted, the superior court and
this court have rejected these claims on multiple occasions.



1      For a detailed statement of the factual and procedural history of this
case, see State v. Andrada-Pastrano, 1 CA-CR 16-0499 PRPC (Ariz. App.
______,____) (mem. decision).


                                        2
                   STATE v. ANDRADA-PASTRANO
                        Decision of the Court

¶6            Andrada-Pastrano argues that the "fact" that the state argued
an inconsistent position in an earlier PCR is "newly discovered evidence."
However, this "fact" is not evidence. Andrada-Pastrano provided no new
"facts," material or otherwise, to warrant any further proceedings. Ariz. R.
Crim. P. ("Rule") 32.2(c). Therefore, his claims are precluded. Rule
32.2(a)(2).

¶7           For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        3